Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
" in line 2.  The mathematical terms “Tr” and “σ” are not defined in the claim nor in any previous claim that the claim depends from. This rejection could be overcome by defining the mathematical terms in the claim.
Claim 8 recites the limitation "
    PNG
    media_image2.png
    36
    615
    media_image2.png
    Greyscale
" in line 3.  The mathematical terms “Tr”, “ρ”, “cm(1)”, and “j” are not defined in the claim nor in any previous claim that the claim depends from. This rejection could be overcome by defining the mathematical terms in the claim.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to Claim 1 the limitation(s):
	applying the one or more quantum gates to one or more qubits of the qubit register to prepare a trial quantum state spanning the one or more qubits, the trial quantum state being defined as a function of parameters             
                
                    
                        θ
                    
                    →
                
            
         and being selected to provide an initial estimate of the Gibbs state;
adjusting the parameters             
                
                    
                        θ
                    
                    →
                
            
        ; and
re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state according to the parameters             
                
                    
                        θ
                    
                    →
                
            
         as adjusted.


The limitation(s) regarding “applying the one or more quantum gates to one or more qubits of the qubit register to prepare a trial quantum state spanning the one or more qubits” and “re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state according to the parameters                     
                        
                            
                                θ
                            
                            →
                        
                    
                 as adjusted”, as drafted, under their broadest reasonable interpretation are an act of applying mathematical calculations. That is, nothing in the claim language precludes the claim limitations “quantum gates” and “one or more qubits” from being represented by a mathematical formula. This interpretation is supported by Applicant’s Specification by positive recitation of formulas for “quantum gates” and “one or more qubits” (See page 6 of the Specification)
The limitation(s) regarding “adjusting the parameters                     
                        
                            
                                θ
                            
                            →
                        
                    
                ”, as drafted, is an act of judgment that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “a qubit register” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for “a qubit register” language, “adjusting” in the context of this claim encompasses the user manually adjusting the parameters                     
                        
                            
                                θ
                            
                            →
                        
                    
                . Thus, this step is an abstract idea in the "mental process" grouping.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“A method for preparing a Gibbs state in a qubit register of a quantum computer configured to implement one or more quantum gates” which does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to a quantum computing. Generally linking the use of the judicial exception to a particular 
“evaluating the Gibbs free energy of the trial quantum state” and “re-evaluating the Gibbs free energy of the trial quantum state” which do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather, the limitation(s) is/are recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“a qubit register” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitations are recited at such a high-level of generality that it amounts to no more than a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

As such Examiner does NOT view that the claims:

-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a quantum computer” is viewed as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to “evaluating the Gibbs free energy” and “re-evaluating the Gibbs free energy” are viewed as insignificant extra-solution activity, such as mere data gathering and selecting a particular data source or type of data to be manipulated in a conventional way, and therefore does/do not provide an inventive concept. Similarly, with regards to “a qubit register” is viewed as generic 

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a quantum computer”, “evaluating the Gibbs free energy”, “re-evaluating 

Independent claim(s) 19 when analyzed as a whole is/are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The Independent claim(s) recites the additional limitations of:
“wherein the Gibbs free energy is defined as a difference of energy and entropy terms” and “wherein evaluating and re-evaluating the Gibbs free energy includes expanding the entropy term as a Fourier series and applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series” these limitations are directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas. This interpretation is supported in the Applicant’s Specification as shown by equation (4) and equation (6). Thus, the claim(s) are still directed to an abstract idea without significantly more.

Dependent claims 2-16, and 20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).

Claims 6 and 10 recite generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Independent claim 17 is seen as apply the judicial exception(s) recited with, or by use of, a particular machine. As such, claim 17 and dependent claim 18 are not rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages).

Regarding Claim 1. Wu teaches:
A method for preparing a Gibbs state in a qubit register of a quantum computer configured to implement one or more quantum gates (See Abstract: We present a variational approach for quantum simulators to realize finite temperature Gibbs states by preparing thermofield double (TFD) states..), the method comprising: 
applying the one or more quantum gates to one or more qubits of the qubit register to prepare a trial quantum state spanning the one or more qubits (See Figure 1; Page 1, Col. 1; Page 2, Col. 1 -2; Page 4, Col. 1: Prepare on a quantum simulator a wavefunction parameterized by several variables. A unitary protocol. Operator OA. Dual Operator OB. A unitary circuit. Unitary gates.), 
the trial quantum state being defined as a function of parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     (See Figure 1 and Page 2, Col 2: Given a set of parameters (~α, ~γ), a quantum simulator prepares the wavefunction.) and being selected to provide an initial estimate of the Gibbs state (See Page 2, Col. 2: Gibbs state.);
(See Figure 1 and Page 1, Col. 1: The free energy EA −T SA, where EA is the energy of system A and SA is entanglement entropy, is then measured and updated in a classical computer.); 
adjusting the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     (See Figure 1 and Page 1, Col. 1: The latter generates a new set of parameters. (3) adjust the variables to decrease the cost function.); 
re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state according to the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     as adjusted (See Figure 1 and Page 1, Col. 1: The latter generates a new set of parameters and the process is iterated until the free energy cost function is minimized.); and 
re-evaluating the Gibbs free energy of the trial quantum state (See Figure 1 and Page 1, Col. 1: Iterate the following steps: … read out a cost function via single-site measurements.).

Regarding Claim 2. Wu teaches:
The method of claim 1 
wherein said adjusting, re-applying, and re-evaluating are repeated iteratively so as to lower the Gibbs free energy of the trial quantum state (See Figure 1; Page 1, Col. 1; and Page 2, Col. 2: The latter generates a new set of parameters and the process is iterated until the free energy cost function is minimized. Realizing the target Gibbs state is equivalent to minimizing the free energy.).

Regarding Claim 3. Wu teaches:
The method of claim 1 
further comprising: 
computing a change in the Gibbs free energy pursuant to re-evaluating the Gibbs free energy of the trial quantum state (See Page 2, Col. 2 and Page 6-7: Because S(ρA||ρβ) = β(FA − Fβ), where Fβ = −T log Tr[e −βHA ] is the Gibbs free energy, realizing the target Gibbs state is equivalent to minimizing the free energy.); and 
returning the trial quantum state as the Gibbs state if the change is below a predetermined threshold (See Page 2, Col. 2: Target Gibbs state.).

Regarding Claim 5. Wu teaches:
The method of claim 1 
wherein adjusting the parameters includes adjusting without estimation of a gradient of the Gibbs free energy with respect to the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     (See Figure 1; Page 1, Col. 1; and Page 2, Col. 2: Adjust the variables to decrease the cost function. Realizing the target Gibbs state is equivalent to minimizing the free energy.).

Regarding Claim 6. Wu teaches:

wherein the quantum computer is one or more of … a near-term quantum-computer device (See Abstract: near-term quantum platforms.).

Regarding Claim 7. Wu teaches:
The method of claim 1 
wherein the Gibbs free energy is defined as a difference 
    PNG
    media_image3.png
    53
    378
    media_image3.png
    Greyscale
 of energy and entropy terms, wherein operator H is a fixed Hamiltonian operator, distribution σ is a function of the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                    , T is temperature, k is the Boltzmann constant, Tr represents a trace, and log represents a natural logarithm (See Page 2 : 
    PNG
    media_image4.png
    22
    378
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    19
    237
    media_image5.png
    Greyscale
.).

Regarding Claim 13. Wu teaches:
The method of claim 1 
wherein evaluating and re-evaluating the Gibbs free energy includes estimating an energy term (See Figure 1 and Page 2: The free energy EA −T SA, where EA is the energy of system A.).

Regarding Claim 15. Wu teaches:

wherein the trial quantum state as selected is a purified density matrix (See Page 2; Page 6, Col. 1: a purification of the Gibbs state called a thermofield double state. 
    PNG
    media_image5.png
    19
    237
    media_image5.png
    Greyscale
. Density matrix ρA.).

Regarding Claim 16. Wu teaches:
The method of claim 1 
wherein the trial quantum state as selected is a Trotterized adiabatic state (See Page 2, Col. 2: Trotterizing such an adiabatic protocol yields a unitary circuit of the above form.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) as applied to claims 1 and 13 above, and further in view of Romero et al. (Romero, Jonathan, et al. "Strategies for quantum .

Regarding Claim 4. Wu is silent as to the language of:
The method of claim 1 
further comprising 
computing a gradient of the Gibbs free energy with respect to the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                    , based on the Gibbs free energy as re-evaluated, 
wherein adjusting the parameters includes adjusting based on the gradient.
Nevertheless Romero teaches:
computing a gradient of the Gibbs free energy with respect to the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                    , based on the Gibbs free energy as re-evaluated (See Page 2 and Pages 9-11: In addition, we introduce a method to compute the gradient of the energy with respect to the variational parameters.), 
wherein adjusting the parameters includes adjusting based on the gradient (See Figure 3 and pages 9-11: The final step of the VQE algorithm involves the minimization of the total energy with respect to the wavefunction parameters, that in the case of UCC correspond to the cluster amplitudes,                         
                            
                                
                                    t
                                
                                →
                            
                        
                    . The variance of the jth component of the gradient as computed with the circuit of figure 3will be given by: 
    PNG
    media_image6.png
    51
    534
    media_image6.png
    Greyscale
).
                        
                            
                                
                                    θ
                                
                                →
                            
                        
                    , based on the Gibbs free energy as re-evaluated, wherein adjusting the parameters includes adjusting based on the gradient such as that of Romero. Wu and Romero are analogous to the instant application, because all of the references are directed to the same field of endeavor. Romero teaches, “However, the relative cost of gradient-based and gradient-free optimization is ultimately determined by the number of iterations required for convergence. Usually, gradient based methods employ a number of gradient evaluations much smaller than the number of energy evaluations employed by derivative-free methods.” (See Page 11). One of ordinary skill would have been motivated to modify Wu, because computing a gradient of the Gibbs free energy would help to help to decrease the number of iterations needed for convergence, as recognized by Romero.

Regarding Claim 14. Wu is silent as to the language of:
The method of claim 13 
wherein estimating the energy term includes applying a Hadamard test and expanding the Hamiltonian operator as a linear combination of unitary operations.
Nevertheless Romero teaches:
(See Page 10: Finally, we apply a Hadamard gate in the ancilla qubit to obtain the state: 
    PNG
    media_image7.png
    41
    604
    media_image7.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu by computing a gradient of the Gibbs free energy with respect to the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                    , based on the Gibbs free energy as re-evaluated, wherein adjusting the parameters includes adjusting based on the gradient such as that of Romero. Wu and Romero are analogous to the instant application, because all of the references are directed to the same field of endeavor. Romero teaches, “If there are Pauli-X or Y matrices in the tensor product we must apply the single-qubit Hadamard” (See Page 7). One of ordinary skill would have been motivated to modify Wu, because applying a Hadamard test would have been necessary if Pauli logic gates were also used, as recognized by Romero.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) as applied to claim 1 above, and further in view of Silver (Silver, R. N. "Quantum entropy regularization." Maximum Entropy and Bayesian Methods Garching, Germany 1998. Springer, Dordrecht, 1999. 91-98).

Regarding Claim 8. Wu is silent as to the language of:

wherein evaluating and re-evaluating the Gibbs free energy includes expanding an entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series, according to 
    PNG
    media_image2.png
    36
    615
    media_image2.png
    Greyscale
.
Nevertheless Silver teaches:
wherein evaluating and re-evaluating the Gibbs free energy includes expanding an entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series, according to 
    PNG
    media_image2.png
    36
    615
    media_image2.png
    Greyscale
 (See Abstract; Page 91; and Pages 94-95: Fourier entropy model. Quantum entropy is represented by SQ = - Tr{p In(p)}. 
    PNG
    media_image8.png
    55
    534
    media_image8.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu wherein evaluating and re-evaluating the Gibbs free energy includes expanding an entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series, according to 
    PNG
    media_image2.png
    36
    615
    media_image2.png
    Greyscale
 such as that of Silver. Wu and silver are analogous to the instant application, because all of the references are directed to the same field of endeavor. Silver teaches, “Then I introduce a maximum Fourier entropy model whose behavior is similar to maximum quantum entropy, but which is easier to calculate and interpret” (See Abstract). One of ordinary skill would have been motivated to modify Wu, .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) in view of Silver (Silver, R. N. "Quantum entropy regularization." Maximum Entropy and Bayesian Methods Garching, Germany 1998. Springer, Dordrecht, 1999. 91-98) as applied to claim 8 above, and further in view of Apeldoorn et al. (Apeldoorn, et al., “Quantum sdp-solvers: better upper and lower bounds”, In Proceedings of 58th IEEE Annual Symposium on Foundations of Computer Science, October 15, 1017, pp. 403-414).

Regarding Claim 9. Wu is silent as to the language of:
The method of claim 8 
wherein expanding the entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series includes approximating the logarithm by a truncated Taylor series and converting the truncated Taylor series into a Fourier series.
Nevertheless Apeldoorn teaches:
wherein expanding the entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series includes approximating the logarithm by a truncated Taylor series and converting the truncated Taylor (See Page 406, Col. 1 and Page 410: The novelty of our approach is that we construct a good Fourier series from a polynomial that approximates f (for example a truncated Taylor series for f.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu by approximating the logarithm by a truncated Taylor series and converting the truncated Taylor series into a Fourier series such as that of Apeldoorn. Wu and Apeldoorn are analogous to the instant application, because all of the references are directed to the same field of endeavor. Apeldoorn teaches, “Our Theorem 8 can be easily applied to various smooth functions without using involved integral approximations, unlike previous works” (See Page 406, Col. 1). One of ordinary skill would have been motivated to modify Wu, because approximating the entropy term with a truncated Taylor series and then converting to a Fourier series would help to apply smooth functions without using integral approximations, as recognized by Apeldoorn.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) in view of Silver (Silver, R. N. "Quantum entropy regularization." Maximum Entropy and Bayesian Methods Garching, Germany 1998. Springer, Dordrecht, 1999. 91-98) as applied to claim 8 above, and further in view of Kawana et al. (US 20190197426 A1).

Regarding Claim 10. Wu is silent as to the language of:
The method of claim 8 
wherein expanding the entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series includes computing the Fourier coefficients in a non-quantum computer coupled operatively to the quantum computer.
Nevertheless Kawano teaches:
wherein expanding the entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series includes computing the Fourier coefficients in a non-quantum computer coupled operatively to the quantum computer (See Fig. 4, para[0010], para[0102]: executing quantum Fourier transform on the quantum computer. Subsequently, the CVP with respect to the taken information is solved by classical computation to obtain the modified LWE.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu by computing the Fourier coefficients in a non-quantum computer coupled operatively to the quantum computer such as that of Kawano. Wu and Kawano are analogous to the instant application, because all of the references are directed to the same field of endeavor. Lambert teaches, “a method of combining a classical computer and a quantum computer in a hybrid manner to solve a lattice problem at higher speed than conventional methods” (See para[0010]). One of ordinary skill would have been motivated to modify Wu, because computing the Fourier coefficients on a non-quantum computer coupled to a quantum .


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) in view of Silver (Silver, R. N. "Quantum entropy regularization." Maximum Entropy and Bayesian Methods Garching, Germany 1998. Springer, Dordrecht, 1999. 91-98) as applied to claim 8 above, and further in view of Cleve et al.  (US 20030005010 A1).

Regarding Claim 11. Wu is silent as to the language of:
The method of claim 8 
wherein expanding the entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series includes applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series.
Nevertheless Cleve teaches:

    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series includes applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series (See para[0021] and para[0032] – para[0035]: Application of the DFT to transform the amplitudes of particular qubits or collections of qubits in quantum circuits is called the Quantum Fourier Transformation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu by applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series such as that of Cleve. Wu and Cleve are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cleve teaches, “QFT already has many applications in quantum computing, such as algorithms of Shor to efficiently compute discrete logarithms and factor numbers.” (See para[0022]). One of ordinary skill would have been motivated to modify Wu, because evaluating Fourier components of a Fourier series using quantum gates would have help to efficiently compute quantum algorithms, as recognized by Cleve.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) in view of Silver (Silver, R. N. "Quantum entropy regularization." Maximum Entropy and Bayesian Methods Garching, Germany 1998. Springer, Dordrecht, 1999. 91-98) as applied to claim 8 above, and further in view of Lloyd et al.  .

Regarding Claim 12. Wu is silent as to the language of:
The method of claim 8 
wherein expanding the entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series includes applying the one or more quantum gates to the one or more qubits to exponentiate a density matrix.
Nevertheless Lloyd teaches:
wherein expanding the entropy term 
    PNG
    media_image1.png
    48
    184
    media_image1.png
    Greyscale
 as a Fourier series includes applying the one or more quantum gates (See Page 631, Col. 2: unitary operator e-ipt.) to the one or more qubits to exponentiate a density matrix (See Page 631: Density matrix exponentiation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu by applying the one or more quantum gates to the one or more qubits to exponentiate a density matrix such as that of Lloyd. Wu and Lloyd are analogous to the instant application, because all of the references are directed to the same field of endeavor. Lloyd teaches, “Density matrix exponentiation now allows us to apply the quantum phase algorithm to find the eigenvectors and eigenvalues of an unknown density matrix” (See Page 631, Col. 2). .


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) in view of Krovi et al. (US 20170264373 A1).

Regarding Claim 17. Wu teaches:
A quantum computer (See Abstract: near-term quantum platforms.) comprising: 
a register including a plurality of qubits (See Figure 1 and Page 1, Col. 1: Quantum simulator.);  
computer memory holding instructions that cause the controller (See Figure 1: Classical computer.) to: 
apply the one or more quantum gates to one or more qubits of the qubit register to prepare a trial quantum state spanning the one or more qubits (See Figure 1; Page 1, Col. 1; Page 2, Col. 1 -2; Page 4, Col. 1: Prepare on a quantum simulator a wavefunction parameterized by several variables. A unitary protocol. Operator OA. Dual Operator OB. A unitary circuit. Unitary gates.), 
the trial quantum state being defined as a function of parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     (See Figure 1 and Page 2, Col 2: Given a set of parameters (~α, ~γ), a quantum simulator prepares the wavefunction.) and being selected to provide an initial estimate of the Gibbs state (See Page 2, Col. 2: Gibbs state.), 
evaluating the Gibbs free energy of the trial quantum state (See Figure 1 and Page 1, Col. 1: The free energy EA −T SA, where EA is the energy of system A and SA is entanglement entropy, is then measured and updated in a classical computer.); 
adjusting the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     (See Figure 1 and Page 1, Col. 1: The latter generates a new set of parameters. (3) adjust the variables to decrease the cost function.); 
re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state according to the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     as adjusted (See Figure 1 and Page 1, Col. 1: The latter generates a new set of parameters and the process is iterated until the free energy cost function is minimized.); and 
re-evaluating the Gibbs free energy of the trial quantum state (See Figure 1 and Page 1, Col. 1: Iterate the following steps: … read out a cost function via single-site measurements.).
Wu is silent as to the language of:

a demodulator configured to output data based on a quantum state of the plurality of qubits; and
a controller operatively coupled to the modulator and to the demodulator.
Nevertheless Krovi teaches:
a modulator configured to implement one or more quantum-logic operations on the plurality of qubits (See Fig. 7 and para[0015]: Modulator.); 
a demodulator configured to output data based on a quantum state of the plurality of qubits (See Fig. 2, Fig. 5, para[0073]: Optical ports 220.); and
a controller operatively coupled to the modulator and to the demodulator (See Fig. 1, Fig. 2, para[0053]: System 104.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu a modulator configured to implement one or more quantum-logic operations on the plurality of qubits; a demodulator configured to output data based on a quantum state of the plurality of qubits; and a controller operatively coupled to the modulator and to the demodulator such as that of Krovi. Wu and Krovi are analogous to the instant application, because all of the references are directed to the same field of endeavor. Krovi teaches, “The cross-phase modulator (cross-Kerr gate) simulates the second term of the final Hamiltonian.” (See para[0047). One of ordinary skill would have been motivated to modify Wu, because using a modulator and a demodulator would help to apply a gate onto a qubit, as recognized by Krovi.

Regarding Claim 18. Wu teaches:
The quantum computer of claim 17 
wherein the instructions cause the controller to iteratively repeat adjustment of the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     (See Figure 1; Page 1, Col. 1; and Page 2, Col. 2: The latter generates a new set of parameters and the process is iterated until the free energy cost function is minimized. Realizing the target Gibbs state is equivalent to minimizing the free energy.), 
re-application of the one or more quantum gates to the one or more qubits to refine the trial quantum state(See Figure 1; Page 1, Col. 1; and Page 2, Col. 2: The latter generates a new set of parameters and the process is iterated until the free energy cost function is minimized. Realizing the target Gibbs state is equivalent to minimizing the free energy.), and 
re-evaluation of the Gibbs free energy of the trial quantum state so as to lower the Gibbs free energy of the trial quantum state (See Figure 1; Page 1, Col. 1; and Page 2, Col. 2: The latter generates a new set of parameters and the process is iterated until the free energy cost function is minimized. Realizing the target Gibbs state is equivalent to minimizing the free energy.), the method further comprising: 
(See Page 2, Col. 2 and Page 6-7: Because S(ρA||ρβ) = β(FA − Fβ), where Fβ = −T log Tr[e −βHA ] is the Gibbs free energy, realizing the target Gibbs state is equivalent to minimizing the free energy.); and 
returning the trial quantum state as the Gibbs state if the change is below a predetermined threshold (See Page 2, Col. 2: Target Gibbs state.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) in view of Silver (Silver, R. N. "Quantum entropy regularization." Maximum Entropy and Bayesian Methods Garching, Germany 1998. Springer, Dordrecht, 1999. 91-98) and Cleve et al. (US 20030005010 A1).

Regarding Claim 19. Wu teaches:
A method for preparing a Gibbs state in a qubit register of a quantum computer configured to implement one or more quantum gates (See Abstract: We present a variational approach for quantum simulators to realize finite temperature Gibbs states by preparing thermofield double (TFD) states.), the method comprising: 
(See Figure 1; Page 1, Col. 1; Page 2, Col. 1 -2; Page 4, Col. 1: Prepare on a quantum simulator a wavefunction parameterized by several variables. A unitary protocol. Operator OA. Dual Operator OB. A unitary circuit. Unitary gates.), 
the trial quantum state being defined as a function of parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     (See Figure 1 and Page 2, Col 2: Given a set of parameters (~α, ~γ), a quantum simulator prepares the wavefunction.) and being selected to provide an initial estimate of the Gibbs state (See Page 2, Col. 2: Gibbs state.);
evaluating the Gibbs free energy of the trial quantum state (See Figure 1 and Page 1, Col. 1: The free energy EA −T SA, where EA is the energy of system A and SA is entanglement entropy, is then measured and updated in a classical computer.); 
adjusting the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     (See Figure 1 and Page 1, Col. 1: The latter generates a new set of parameters. (3) adjust the variables to decrease the cost function.); 
re-applying the one or more quantum gates to the one or more qubits to refine the trial quantum state according to the parameters                         
                            
                                
                                    θ
                                
                                →
                            
                        
                     as adjusted (See Figure 1 and Page 1, Col. 1: The latter generates a new set of parameters and the process is iterated until the free energy cost function is minimized.); and 
(See Figure 1 and Page 1, Col. 1: Iterate the following steps: … read out a cost function via single-site measurements.), 
wherein the Gibbs free energy is defined as a difference of energy and entropy terms (See Page 2 : 
    PNG
    media_image4.png
    22
    378
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    19
    237
    media_image5.png
    Greyscale
.).
Wu is silent as to the language of:
wherein evaluating and re-evaluating the Gibbs free energy includes expanding the entropy term as a Fourier series and applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series.
Nevertheless Silver teaches:
wherein evaluating and re-evaluating the Gibbs free energy includes expanding the entropy term as a Fourier series (See Abstract; Page 91; and Pages 94-95: Fourier entropy model. Quantum entropy is represented by SQ = - Tr{p In(p)}. 
    PNG
    media_image8.png
    55
    534
    media_image8.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu wherein evaluating and re-evaluating the Gibbs free energy includes expanding the entropy term as a Fourier series such as that of Silver. Wu and silver are analogous to the instant application, because all of the references are directed to the same field of endeavor. Silver teaches, “Then I introduce a maximum Fourier entropy model whose behavior is similar (See Abstract). One of ordinary skill would have been motivated to modify Wu, because expanding the entropy term as a Fourier series would make the entropy term easier to calculate, as recognized by Silver..
Silver is silent as to the language of:
applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series.
Nevertheless Cleve teaches:
applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series (See para[0021] and para[0032] – para[0035]: Application of the DFT to transform the amplitudes of particular qubits or collections of qubits in quantum circuits is called the Quantum Fourier Transformation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu by applying the one or more quantum gates to the one or more qubits to evaluate Fourier components of the Fourier series such as that of Cleve. Wu and Cleve are analogous to the instant application, because all of the references are directed to the same field of endeavor. Cleve teaches, “QFT already has many applications in quantum computing, such as algorithms of Shor to efficiently compute discrete logarithms and factor numbers.” (See para[0022]). One of ordinary skill would have been motivated to modify Wu, because evaluating Fourier .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, et al., "Variational Thermal Quantum Simulation via Thermofield Double States", In Repository of arXiv:1811.11756, November 28, 2018, 7 Pages) in view of Silver (Silver, R. N. "Quantum entropy regularization." Maximum Entropy and Bayesian Methods Garching, Germany 1998. Springer, Dordrecht, 1999. 91-98) and Cleve et al. (US 20030005010 A1) as applied to claim 19 above, and further in view of Lloyd et al. (Lloyd, Seth, Masoud Mohseni, and Patrick Rebentrost. "Quantum principal component analysis." Nature Physics 10.9 (2014): 631-633.).

Regarding Claim 20. Wu is silent as to the language of:
The method of claim 19 
wherein expanding the entropy term as a Fourier series includes applying the one or more quantum gates to the one or more qubits to exponentiate a density matrix.
Nevertheless Lloyd teaches:
wherein expanding the entropy term as a Fourier series includes applying the one or more quantum gates to the one or more qubits to exponentiate a density matrix (See Page 631, Col. 2: unitary operator e-ipt.) to the one or more qubits to exponentiate a density matrix (See Page 631: Density matrix exponentiation.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wu by applying the one or more quantum gates to the one or more qubits to exponentiate a density matrix such as that of Lloyd. Wu and Lloyd are analogous to the instant application, because all of the references are directed to the same field of endeavor. Lloyd teaches, “Density matrix exponentiation now allows us to apply the quantum phase algorithm to find the eigenvectors and eigenvalues of an unknown density matrix” (See Page 631, Col. 2). One of ordinary skill would have been motivated to modify Wu, because applying quantum gate to exponentiate a density matrix would help to implement the application of a quantum phase algorithm to find eigenvectors and eigenvalues, as recognized by Lloyd.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863   
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863